

115 HR 6030 IH: Tribal School Federal Insurance Parity Act
U.S. House of Representatives
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6030IN THE HOUSE OF REPRESENTATIVESJune 7, 2018Mrs. Noem introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Oversight and Government Reform, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo allow tribal grant schools to participate in the Federal Employee Health Benefits program.
	
 1.Short titleThis Act may be cited as the Tribal School Federal Insurance Parity Act. 2.Amendment to the Indian Health Care Improvement ActSection 409 of the Indian Health Care Improvement Act (25 U.S.C. 1647b) is amended by inserting or the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.) after (25 U.S.C. 450 et seq.).
		